Turney, C. J.
The assignments of error are: “First — Because the persons char-ged with fraud *39in procuring tlie decree are not parties to this suit to set them aside for fraud.”
“Second — Because there is no proof of fraud against appellant’s ancestor, G-ibson Woods, whose title to the land was good under the decree and sale of the Chancery Court, and whose debt' is declared'valid in the decree appealed from.”
“ Third — -There is no proof of fraud against the persons who obtained the former decrees herein attacked; the mere fact that the complainant’s ancestor was a felon is not sufficient proof of fraud against him in the regular proceedings of a Chancery cause, nor is mere irregularity of proceeding ground for vacating a decree as fraudulent.”
It cannot be claimed that there is in either, specific assignment of error to the rulings of the Chancellor as to law or fact, nor does either point out definitely the errors complained of, citing in the most concise manner the specific testimony relied upon, as required by Rule 29, 1 Pickle, 757.
• The most that can be said of the assignments is, that they are invitations to the court and adverse counsel to examine the entire record upon general and indefinite negations of the correctness of the decree. The rule is a reasonable one, arising from the inherent power of the court. Public interest, as well as the interest of litigants, require its enforcement, especially while we have, as now, a crowded docket. It is based upon the Act of 1883, and the rules of practice under it, hence easily understood.
*40The presumption is in favor of the coi’rectness of the rulings and decisions of lower courts, and under the established practice in this court, unless error is affirmatively shown, an affirmance will be had.
It is also presumed that every appellant is able, through his solicitor or attorney, to point out the errors upon which he relies for reversal, and not impose upon adversary counsel the labor of toiling through a large transcript like this one, speculating upon the probable grounds of attack; nor to impose upon the Court the work of reading the entire record, and passing upon the case de novo in all its bearings. Some weight must be attached to the holdings of inferior courts; and counsel must be able to point out, as required, their errors, and will not be permitted to dump in, for the consideration of the Court, immense transcripts, filled with pertinent and impertinent matter, and demand their investigation upon general negatives of the correctness of decrees or judgments.
The rule contains no new law of practice. It only declares what has always been true, that the burden is on the appellant in this court to make out his case, and failing to do it, the Court will not do so for him. Until he tenders an issue, his adversary may stand securely upon the judgment or decree obtained below.
The rule is one of pleading — simple in its' office to the lawyer who understands his case, and carefully undertakes to present its merits.
*41If there were mérits in this ease, the -ability and fidelity of the solicitors would have developed them.
For want of sufficient assignments the decree is affirmed.